 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
10
      DOMINIQUE STEWART, an individual,                 Case No. C18-557-RSM
11
                     Plaintiff,                         ORDER DENYING MOTION FOR STAY
12                                                      PENDING APPEAL
13                       v.

14    WASHINGTON STATE UNIVERSITY, a
      state educational institute,
15
16                   Defendant.

17          This matter comes before the Court on Plaintiff Dominique Stewart’s Motion to Stay
18
     Enforcement of Cost Bill Pending Appeal. Dkt. #62. The Court has determined that it can rule
19
     on this Motion without responsive briefing.
20
            On April 23, 2019, the Court granted in part and denied in part Defendant’s Bill of
21
22   Costs. Dkt. #61. The total costs taxed against Ms. Stewart is $1,827.16. Id. Ms. Stewart’s

23   appeal of the Court’s dismissal of her claims is currently pending. Dkt. #57. Ms. Stewart now
24
     moves to stay enforcement of the above costs. Her counsel attests, via declaration, that Ms.
25
     Stewart is currently employed by Yelp in New York and “able to pay the amount ordered by
26
27   the Court (Dkt. 61) and will likely remain solvent to do so throughout the appeal.” Dkt. #62-1

28   (“Bremner Decl.”) at ¶ 3. Ms. Stewart provides no other facts for the Court to consider.



     ORDER DENYING MOTION FOR STAY PENDING APPEAL - 1
            The instant Motion argues that “the status quo of the case should remain while the
 1
 2   appeal is decided.” Dkt. #62 at 3 (citing cases deferring motions for attorney’s fees until after

 3   appeal). The Motion asserts that “[e]nforcement of the costs bill may result in the Court having
 4
     to unravel its imposition should its decision be overturned.” Dkt. #62 at 3. Although the
 5
     briefing speaks at length about whether Ms. Stewart should have to post a bond if this Motion
 6
 7   is granted, there is no other discussion or argument justifying the granting of a stay.

 8          A stay pending appeal is not a matter of right, but rather “an exercise of judicial
 9   discretion” that depends upon “the circumstances of the particular case.” Nken v. Holder, 556
10
     U.S. 418, 433, 129 S. Ct. 1749, 173 L. Ed. 2d 550 (2009). The question of whether a stay
11
     pending appeal is warranted requires consideration of four factors: “(1) whether the stay
12
13   applicant has made a strong showing that he is likely to succeed on the merits; (2) whether the

14   applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will
15   substantially injure the other parties interested in the proceeding; and (4) where the public
16
     interest lies.” Id. at 426 (quoting Hilton v. Braunskill, 481 U.S. 770, 776, 107 S. Ct. 2113, 95 L.
17
     Ed. 2d 724 (1987)); see also Waine-Golston v. Time Warner Entm't-Advance/New House P'ship,
18
19   Case No. 11cv1057, 2013 U.S. Dist. LEXIS 65118, 2013 WL 1899928 (S.D. Cal. May 7, 2013)

20   (applying this standard to a motion to stay enforcement of a bill of costs pending appeal).
21
            Ms. Stewart provides practically no explanation or argument for deviating from the
22
     presumption that the cost bill should be enforced in this matter. It is not enough to argue that
23
24   the status quo should be preserved, or that any money that exchanges hands now will have to be

25   handed back after a successful appeal. Such arguments could be made in every case.
26          Although the important question of likelihood of success on appeal is left unaddressed
27
     by the briefing, the Court is also interested in the impact to Ms. Stewart of enforcing this bill of
28



     ORDER DENYING MOTION FOR STAY PENDING APPEAL - 2
     costs now rather than down the road.        The reasons this Motion was filed are unclear.
 1
 2   Considering the typical expense of federal litigation, this is a very small amount of money to

 3   hold up on appeal. The Court has not heard from Ms. Stewart herself as to why this Motion
 4
     was filed or how this roughly $1800 bill would affect her. The Court agrees that Ms. Stewart
 5
     can afford to pay this bill now and assumes—without hearing anything to the contrary from her
 6
 7   attorney—that she can pay this bill without significant inconvenience. Given all of the above,

 8   the Court finds that Ms. Stewart has failed to meet her burden on this Motion.
 9          Having reviewed the relevant briefing, attached declarations, and the remainder of the
10
     record, the Court hereby finds and ORDERS that Plaintiff Dominique Stewart’s Motion to Stay
11
     Enforcement of Cost Bill Pending Appeal, Dkt. #62, is DENIED.
12
13
14          DATED this 13 day of May, 2019.
15
16
17
18
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING MOTION FOR STAY PENDING APPEAL - 3
